ON REHEARING

                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2430


NEDRA CARR-STEPHENSON,

                Plaintiff - Appellant,

          v.

OFFICEMAX NORTH AMERICA, INC., OfficeMax Store #562,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:13-cv-00075-RAJ-TEM)


Submitted:   July 21, 2014                  Decided:     August 5, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Panel rehearing granted, en banc rehearing denied, and affirmed
by unpublished per curiam opinion.


Nedra Carr-Stephenson, Appellant Pro Se. Bryan K. Meals, DAVEY
& BROGAN, PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nedra    Carr-Stephenson        appeals        the    district      court’s

order     granting       Defendant’s      motion         to     dismiss      her      civil

complaint. ∗       On appeal, we confine our review to the issues

raised    in     the    Appellant’s     brief.         See     4th    Cir.   R.     34(b).

Because Carr-Stephenson does not challenge in her informal brief

the     basis     for    the   district        court’s        disposition,      she     has

forfeited        appellate     review     of     the      court’s       order.          Id.

Accordingly,       we    affirm   the     district       court’s       judgment.         We

dispense        with    oral   argument     because         the      facts   and      legal

contentions       are   adequately      presented      in      the   materials      before

this court and argument would not aid the decisional process.



                                                        PANEL REHEARING GRANTED;
                                                       EN BANC REHEARING DENIED;
                                                                        AFFIRMED




      ∗
       In an opinion issued on March 31, 2014, we dismissed Carr-
Stephenson’s appeal for lack of jurisdiction on the ground that
her notice of appeal was untimely filed.     Carr-Stephenson then
filed a petition for en banc rehearing that persuades us she
timely filed a notice of appeal that did not appear in the
electronic record.       Accordingly, although we deny Carr-
Stephenson’s petition for rehearing en banc, we grant panel
rehearing, and conclude that Carr-Stephenson did in fact file a
timely notice of appeal.       Accordingly, we vacate the prior
opinion and issue this opinion in its stead.



                                           2